Beck, J.
The granting or refusing of interlocutory injunctions rests in the sound discretion of the judge hearing the application for injunction; and it not appearing that such discretion was abused in this case, the judgment of the court below will not be disturbed.

Judgment affirmed.


All the Justices concur.

Petition for injunction. Before Judge Pendleton. Fulton superior court. December 12, 1908.
The plaintiffs sought to restrain the defendant from carrying on a blind tiger under cover of operating a licensed near-beer saloon. The testimony was in conflict on the question of fact; and injunction was denied.
Hines & Jordan, George Gordon, and Seaborn Wright, for plaintiffs.
Reuben R. Arnold and Van Astor Batchelor, for defendant.